Citation Nr: 0804227	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 

3.  Entitlement to service connection for neuropathy of both 
upper extremities.

4.  Entitlement to service connection for neuropathy of both 
lower extremities.

5.  Entitlement to service connection for refractive error of 
the eyes.

6.  Entitlement to a separate disability rating for migraine 
headaches, to include visual disturbance due to symptoms of 
ocular migraine.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left ankle injury.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1991 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In November 2004, the veteran also raised the issue of an 
increased evaluation for his service-connected post-traumatic 
headaches, post concussive syndrome.  This matter has not yet 
been adjudicated and is accordingly referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran 
incurred head and whiplash injuries during parachute jump 
training during active service.

2.  The veteran has a current diagnosis of:  intervertebral 
disc bulging at C5-C6, chronic epidural hematoma at C2-C3, 
and degenerative joint disease of the cervical spine.

3.  The veteran has a current diagnosis of  intervertebral 
disc bulging at L5-S1.

4.  The medical evidence is in equipoise as to whether the 
veteran's current cervical spine and lumbar spine 
disabilities were incurred as a result of the parachute 
injury during service. 

5.  There is no medical evidence of neuropathy of the upper 
or lower extremities.  

6.  VA eye examination dated February 2005 reveals the 
presence of refractive error of the eyes, astigmatism.

7.  The veteran's service-connected post-traumatic headaches, 
post concussive syndrome, is manifested by complaints of 
daily non-prostrating headaches, and complaints of occasional 
visual disturbance lasting no more than 30 minutes.  

8.  The RO denied the veteran's claims to reopen his claims 
for service connection for a left ankle disorder and a 
bilateral knee disorder in October 1998.  The veteran was 
notified of this decision but did not file an appeal. 

9.  At the time of the October 1998 rating decision, there 
was no medical evidence showing the presence of a current 
ankle or knee disability.  

10.  No additional evidence showing any disability of the 
ankles of knees has been submitted.




CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Degenerative disc disease of the lumbar spine was 
incurred in active military service.  38 U.S.C.A. §§ 101(16), 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

3.  Neuropathy of both upper extremities was not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303  3.310(a) (2007).  

4.  Neuropathy of both lower extremities was not incurred in, 
or aggravated by, active military service, may not be 
presumed to have been incurred in service, and is not 
proximately due to or the result of a service-connected 
injury.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303  3.310(a) (2007).

5.  Refractive error and astigmatism are not disabilities for 
which relief or entitlement to service connection may be 
granted. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007); Sabonis v. Brown, 6 Vet. App. 426 
(2002).

6.  The criteria for a separate disability rating for 
migraine headaches, to include visual disturbance due to 
symptoms of ocular migraine, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.25, 4.14, 4.124, 4.125 and Diagnostic Codes 8045, 
8100, 9304 (2007).  

7.  The October 1998 decision of the RO denying the reopening 
of the claims for service connection for an ankle and knee 
disabilities is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1998).

8.  The evidence received since the October 1998 RO rating 
decision is not new and material, and the appellant's claims 
have not been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In that decision, the Court held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen a previously denied claim, and 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to service connection.  
The VCAA notice provided to the veteran in December 2004 
addressed the necessity for new and material evidence.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (CAVC) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The CAVC held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided the required 
notice in a letter dated December 2004.  While the specific 
notice required by Dingess/Hartman has not been provided, it 
is harmless error as service connection remains denied for 
most disabilities claimed and subsequent questions involving 
effective dates and disability ratings need not be addressed.  
With respect to the veteran's claims for service connection 
for cervical spine and lumbar spine disabilities, service 
connection is being granted below.  Remand for the additional 
specific notice required by Dingess/Hartman would needless 
delay the ultimate grant of service connection.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the veteran's service medical records and the 
veteran has been accorded VA examinations with respect to his 
claims for service connection.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical records; and VA 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claims for service 
connection.

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis and other organic diseases of the nervous system, 
may be presumed to have been incurred during active military 
service if they become manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  This is 
commonly referred to as "secondary" service connection.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The CAVC has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

A.  Cervical Spine and Lumbar Spine

The veteran claims entitlement to service connection for a 
cervical spine disorder and a lumbar spine disorder.  The 
veteran's service medical records reveal that during service 
he incurred concussion and whiplash injuries to the head and 
neck during active service.  As a result of this injury, the 
veteran is service-connected for post-concussive syndrome 
resulting in post-traumatic headaches.  However, the 
veteran's separation examination report did not indicate the 
presence of any residual cervical or lumbar spine disorders 
on separation.  

In February 2005, a VA examination of the veteran was 
conducted.  The diagnoses were: intervertebral disc bulging 
at C5-C6, chronic epidural hematoma at C2-C3, and 
degenerative joint disease of the cervical spine; and, 
intervertebral disc bulging at L5-S1.  The examining 
physician's opinion was that the veteran's current cervical 
and lumbar spine disabilities were "less likely as not 
secondary" to the inservice injury.  The physician fully 
reviewed the veteran's medical history and service medical 
records in rendering this opinion.

In June 2005, an examination of the veteran was conducted by 
a private physician.  The diagnoses made are consistent with 
the prior VA examination, that the veteran had degenerative 
disc disease of both the cervical and lumbar spine.  However, 
this physician's opinion was that these disabilities were 
"most probably due" to the inservice jump injuries.  While 
this physician did not cite all the medical records that the 
VA examiner did, he did account for the veteran's in-service 
and post-service medical history.  This examination report 
and the medical opinions expressed therein are certainly not 
inadequate for VA purposes.  

The evidence of record shows that the veteran incurred jump 
injuries during service.  The evidence shows current 
disabilities in the form of degenerative disc disease of the 
cervical spine and lumbar spine.  One medical opinion 
indicates that the current spine disabilities are not related 
to the jump injuries during service while one medical opinion 
indicates they are.  Both medical opinions appear well 
reasoned and supported.  There is an approximate balance of 
positive and negative evidence regarding the relationship of 
the current disabilities to the veteran's active service.  
Accordingly the Board must give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. 
Derwinski,1 Vet. App. 49, 55 (1990).  Accordingly, service 
connection for degenerative disc disease of the cervical 
spine and degenerative disc disease of the lumbar spine is 
granted.  

B.  Neuropathy of the Upper and Lower Extremities

The veteran claims entitlement to service connection or 
neuropathy of both upper and both lower extremities.  He 
specifically asserts that he has neuropathy of the 
extremities as a result of the cervical spine and lumbar 
spine disabiities for which service connection was granted 
above.  

The Board has reviewed all of the medical evidence of record 
and there is no evidence of any complaints, or symptoms, of 
neuropathy of the extremities during service or within a year 
of service.  More importantly there is no competent medical 
evidence showing any current medical diagnosis of neuropathy 
of the extremities.  

In February 2005, a VA neurology examination of the veteran 
was conducted.  After a full examination the diagnosis was 
that there was "no objective neurological deficit on 
examination in upper or lower extremities to suggest 
neurological compromise due to cervical or lumbar 
condition."  The June 2005 private examination also does not 
show any diagnosis of neuropathy of the extremities.  The 
only neurologic diagnosis made was bilateral carpal tunnel 
syndrome which the examining physician related to the 
veteran's post-service employment.  

The preponderance of the evidence is against the veteran's 
claims for service connection for neuropathy of the upper and 
lower extremities.  There is simply no medical evidence 
showing that the veteran has any such disability.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for neuropathy of both upper 
extremities and neuropathy of both lower extremities is 
denied.  

C.  Refractive Error of the Eyes

The veteran claims entitlement to service connection for 
bilateral defective vision as a residual of his head injury 
during service.  To the extent that the veteran has some 
visual symptoms related to his claim for headaches, those 
symptoms are addressed in section D below.  

In February 2005 a VA eye examination of the veteran was 
conducted.  The veteran reported visual obscurations lasting 
15 to 30 minutes in duration.  Examination revealed that the 
veteran had best correctable vision to 20/15 in both eyes.  
Visual field examination and physical examination was 
essentially normal.  The diagnosis was "refractive error 
(astigmatism)."  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for service connection 
purposes. 38 C.F.R. § 3.303(c) (2006).  With no current 
disability, service connection for refractive error of the 
eyes must be denied.

D.  Separate Rating for Migraine Headaches, including visual 
disturbance due to symptoms of ocular migraine

As noted above the veteran incurred a head injury as a result 
of a parachute jump during service.  Service connection has 
been in effect since August 1996 for post-traumatic 
headaches, post concussive syndrome resulting at a 10 percent 
disability rating under Diagnostic Code 8045.  Under this 
criteria for brain disease due to trauma, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, and 
facial nerve paralysis following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headaches, dizziness, and insomnia, recognized as symptomatic 
of brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code (Code) 8045 
(emphasis added).  Ratings in excess of 10 percent for brain 
disease due to trauma under Code 9304 are not assignable in 
the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Here, dementia due to head 
trauma has been diagnosed.  38 C.F.R. §  4.125 Diagnostic 
Code 9304.  

The veteran claims entitlement to service connection for 
migraine headaches and defective vision as a result of his 
service-connected post concussive syndrome.  In February 2005 
VA neurology examination of the veteran was conducted.  The 
veteran complained of recurrent daily headaches.  However the 
veteran reported being employed by the Postal Service.  He 
also reported transient episodes of visual disturbance.  The 
diagnosis was "post-traumatic headaches associated to his 
service-connected post-concussion syndrome with headaches of 
the mixed type 1 and 3, with sustained muscle contraction and 
vascular migrainous component, non-prostrating and associated 
to his service-connected post concussive syndrome."  That 
the veteran's headaches are not prostrating is consistent 
with the other medical evidence of record.  The accompanying 
VA eye examination report indicated that the veteran reported 
having occasional visual obstruction of 15 to 30 minute 
durations with no associated headache or pain.  The eye 
examiner's diagnosis was "possible ocular migraines vs. 
amaurosis fugax (less likely)."  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25.  
Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

The veteran has headaches as a result of his service-
connected head injury which are rated as 10 percent disabling 
under Diagnostic Code 8045.  Under the regulations currently 
in effect, that 10 percent rating cannot be combined with any 
other rating for disability due to brain trauma.  
Accordingly, the veteran's claim for a separate disability 
rating must be denied.  However, the veteran may present 
arguments to the RO, in connection with his pending claim for 
an increased rating, that the provisions of Diagnostic Code 
8100 and 9304 should be considered.  In that regard, the 
Board notes that to warrant a rating in excess of 10 percent 
under Code 8100, prostrating attacks of headaches are 
required, which is not shown by the evidence currently of 
record.   




III.  New and Material Evidence

The requirements for service connection are noted in Section 
II above.  The RO denied the veteran's attempt to reopen his 
claims for service connection for a left ankle disorder and 
bilateral knee disorders in an October 1998 rating decision 
and notified him of that decision that same month.  He did 
not appeal and the RO decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  The evidence at that time consisted of the veteran's 
service medical records, and private and VA medical records.  
There was no medical evidence showing any current ankle or 
knee disability at that time.  

In November 2004 the appellant's representative filed a claim 
to reopen.  The applicable regulations specifically provide 
that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, no medical evidence related to the veteran's 
ankles or knees has been submitted since the October 1998 RO 
rating decision.  The veteran's representative simply made 
the claim and has submitted nothing to indicate that there is 
a current disability of the left ankle or left knee.  The 
Board concludes that this evidence can  not be "new," 
because there simply is no evidence to consider.  
Accordingly, this evidence cannot be "material."  The 
evidence submitted does not raise a reasonable possibility of 
substantiating the claim.  Accordingly, the claims cannot be 
reopened.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative disc disease of the 
cervical spine is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted.  

Service connection for neuropathy of both upper extremities 
is denied.

Service connection for neuropathy of both lower extremities 
is denied.

Service connection for refractive error of the eyes is 
denied.

A separate disability rating for migraine headaches, to 
include visual disturbance due to symptoms of ocular 
migraine, is denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection the residuals 
of a left ankle injury, that benefit remains denied.

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for the 
residuals of a left knee injury, that benefit remains denied.



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


